Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Amendment

	Claim(s) 1-2, 4-5, 7-8, 15, and 19-20 are currently amended. Claim(s) 3, 11, and 14 are original. Claim(s) 12, and 16-18 is previously presented. Claim(s) 6, 9-10, and 13 are canceled. 

Response to Arguments

	On Pg. 7 to Pg. 12 of Applicant’s Remarks, with regard to claim(s) 1, 8, and 15, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 7, 8, 11, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock et al. (US 2014/0281130), in view of Ray et al. (US 2014/0365702), hereafter referred to as “Ray”, in further view of Heinrichs (US 2017/0168975), hereafter referred to as “Heinrichs”.

Regarding claim 1, Ellerbrock discloses: 
A remote sensor data acquisition system for an aircraft ([0026]; [0027]; [0028]), comprising:
a plurality of remote sensors co-located onboard the aircraft and adapted to measure one or more aircraft-related parameters (e.g. strain, acceleration, pressure, throttle position, the oil pressure, water temperature, transmission fluid pressure, etc.; [0019]; [0020]);
a remote sensor interface (e.g. remote device includes a device interface for interfacing peripherals with the bus controller; [0026]; [0028]) substantially co-located with the plurality of remote sensors ([0026], For the purpose of applying prior art, the limitation “substantially co-located” means most of the devices are co-located but not necessarily all of the devices.), wherein the remote sensor interface comprises a communication bus (e.g. remote device includes a device interface for interfacing peripherals with the bus controller; [0026]; [0028]) having a plurality of nodes (e.g. the one or more other remote devices; [0027]) to transmit data from the plurality of remote sensors ([0026]); 
Ellerbrock also doesn’t teach: a plurality of subsystems adapted to receive data from the plurality of remote sensors simultaneously and in real time via the remote sensor interface in the time slot; a plurality of direct communication pathways between each of the respective plurality of subsystems and the remote sensor interface; and wherein an arrival time of data transferred to each of the plurality of subsystems is guaranteed via the respective time slot ensuring that the data are fresh. In an analogous art, Ray teaches:
receive data from the plurality of remote sensors simultaneously and in real time via the remote sensor interface in the time slot (e.g. Time division multiplexing; [0004]);
wherein an arrival time of data transferred is guaranteed via the time slot ensuring that the data are fresh ([0004], “...A timing signal, such as a clock signal or a clock pulse, may be used to synchronize multiple sensor interface devices and to enable each sensor interface device to detect one or more time slots”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system as taught by Ellerbrock with the inclusion of the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ray because each sensor or sensor interface device is assigned the one or more time slots, multiple sensor or multiple interface devices do not need to compete or wait to access the communication medium.
Ellerbrock in view of Ray also doesn’t teach: a plurality of subsystems each adapted to receive data; a plurality of direct communication pathways between each of the respective plurality of subsystems and the remote sensor interface. In an analogous art, Heinrichs teaches:
a plurality of subsystems each adapted to receive data (e.g. system management modules 32; [0046]);
a plurality of direct communication pathways (Fig. 6) between each of the respective plurality of subsystems (e.g. system management modules 32; [0046]) and the remote sensor interface (e.g. chassis interface unit 31; [0046], “In particular, so-called system management modules 32, also known as ‘intelligent remote management controllers’ (iRMC), of server modules 22 are connected via a first interface module 33 to a so-called IPMB bus 34 for communication with neighboring server modules 22. Furthermore, the system management modules 32 are connected to different components of the chassis interface unit 31 via a second interface module 35 and a serial system management bus 36...In addition to the system management bus 36, the server modules 22a to 22d are also connected to 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ellerbrock and Ray with the inclusion of system management modules of servers modules connected via a first interface module to a IPMB bus for communication with neighboring server modules and connecting the server modules to chassis interface unit 31 and to the first microcontroller for controlling the operator panels as taught by Heinrichs because the arrangement shows that the system management modules are in direct connection with a first microcontroller and vice versa and access to the sensor data may not be denied. 

Regarding claim 2, Ellerbrock-Ray-Heinrichs discloses the method of claim 1, however, Ellerbrock discloses
wherein the plurality of nodes of the remote sensor interface comprises a plurality of serial peripheral interface buses communicatively coupled with each of the plurality of subsystems, respectively, for independently communicating with each of the plurality of subsystems (e.g. remote device includes a device interface for interfacing peripherals with the bus controller and device interface may include serial ports that may connect the device interface to respective data channels and one or more data registers; [0028]; [0032]).

Regarding claim 4, Ellerbrock-Ray-Heinrichs discloses the method of claim 1, however, Ellerbrock discloses: wherein the first plurality of remote sensors includes sensors selected from the group comprising: a light sensor, a position sensor, a velocity sensor, an acceleration sensor, a temperature sensor, a humidity sensor, a pressure sensor, and a fluid-level sensor ([0019]; [0020]).

Regarding claim 5, Ellerbrock-Ray-Heinrichs discloses the method of claim 1, however, Ray discloses:
wherein the plurality of subsystems (e.g. sensor interface devices and shared bus; Fig. 1)  each receive data independently from each of the first plurality of remote sensors via the first remote sensor interface (e.g. sensor interface device 114B; [0004], “...The sensor network may include multiple sensors that are each coupled to a corresponding sensor interface device (e.g., a sensor node). Time division multiplexing may be used to enable multiple sensor interface devices to share the communication medium (e.g., a shared bus). Each sensor interface device may be assigned one or more time slots, such as one or more time slots of a plurality of time slots included in a frame. For example, a particular sensor interface device may be assigned one or more time slots during which the particular sensor device may communicate an analog signal (e.g., a pulse width modulated signal that represents sensor data) via the communication medium. The one more time slots may repeat regularly (e.g., during each frame of a plurality of consecutive frames). A timing signal, such as a clock signal or a clock pulse, may be used to synchronize multiple sensor interface devices and to enable each sensor interface device to detect one or more time slots”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system as taught by Ellerbrock with the inclusion of the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ray because each sensor or sensor interface device is assigned the one or more time slots, multiple sensor or multiple interface devices do not need to compete or wait to access the communication medium.

Regarding claim 7, Ellerbrock-Ray-Heinrichs discloses the method of claim 1, however Ray teaches:
wherein an arrival time of data transferred to any of the plurality of subsystems is solely the time needed for data transfer from the at least one remote sensor ensuring that the data are fresh and eliminating timing uncertainty of the data ([0004], “...A timing signal, such as a clock signal 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system as taught by Ellerbrock with the inclusion of the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ray because each sensor or sensor interface device is assigned the one or more time slots, multiple sensor or multiple interface devices do not need to compete or wait to access the communication medium.

Regarding claim 8, Ellerbrock discloses:
A remote sensor data acquisition method for an aircraft ([0026]; [0027]; [0028]), comprising:
providing a remote sensor interface (e.g. remote device includes a device interface for interfacing peripherals with the bus controller; [0026]; [0028]) co-located with a plurality of remote sensors onboard the aircraft ([0026]), wherein the remote sensor interface comprises a communication bus adapted to accommodate a plurality of nodes (e.g. remote device includes a device interface for interfacing peripherals with the bus controller; [0026]; [0028]);
sensing one or more parameters onboard the aircraft via the plurality of remote sensors (e.g. strain, acceleration, pressure, throttle position, the oil pressure, water temperature, transmission fluid pressure, etc.; [0019]; [0020]);
transmitting sensor data from the plurality of remote sensors to a plurality of subsystems (e.g. each of the remote devices may include subsystems and one or more data registers; [0019]; [0032]) independently and in real time via the plurality of nodes (e.g. device interface may receive and interpret commands from the bus controller and control signal conditioning, such as receiving data from sensors or activating actuators, based on the commands and data from the bus controller and first-in-first-out and synchronize command; [0028]; [0040]; [0041]; [0065]).
Ellerbrock also doesn’t teach: correlating rapidly changing sensor data between redundant sensors at the remote sensor interface to avoid latency of the data; transmitting correlated sensor data from redundant sensors to a plurality of subsystems independently and in real time with guaranteed arrival times for ensuring the data are fresh; and accessing the correlated sensor data at each of the plurality of subsystems within appropriate time slots via the remote sensor interface. In an analogous art, Ray teaches:
correlating rapidly changing sensor data between redundant sensors at the remote sensor interface to avoid latency of the data (e.g. sensor interface devices and shared bus and timing signal; Fig. 1; [0004]);
transmitting correlated sensor data from the remote sensor interface, wherein the correlated sensor data are transmitted to each of the plurality of subsystems independently and in real time with guaranteed arrival times for ensuring the data are fresh ([0004]);
accessing the correlated sensor data from the remote sensor interface within an appropriate time slot ([0004]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system as taught by Ellerbrock with the inclusion of the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ray because each sensor or sensor interface device is assigned the one or more time slots, multiple sensor or multiple interface devices do not need to compete or wait to access the communication medium.
Ellerbrock in view of Ray also doesn’t teach: transmitting correlated sensor data from the remote sensor interface to a plurality of subsystems via a plurality of communication pathways; wherein each of the plurality of subsystems are configured for accessing the correlated sensor data from the remote sensor interface via a respective one of the plurality of communication pathways. In an analogous art, Heinrichs teaches:
transmitting correlated sensor data from the remote sensor interface to a plurality of subsystems (e.g. system management modules 32; [0046]) via a plurality of communication pathways (Fig. 6); wherein each of the plurality of subsystems are configured for accessing the correlated sensor data from the remote sensor interface (e.g. chassis interface unit 31; [0046], “In particular, so-called system management modules 32, also known as ‘intelligent remote management controllers’ (iRMC), of server modules 22 are connected via a first interface module 33 to a so-called 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ellerbrock and Ray with the inclusion of system management modules of servers modules connected via a first interface module to a IPMB bus for communication with neighboring server modules and connecting the server modules to chassis interface unit 31 and to the first microcontroller for controlling the operator panels as taught by Heinrichs because the arrangement shows that the system management modules are in direct connection with a first microcontroller and vice versa and access to the sensor data may not be denied. 

Regarding claim 11, Ellerbrock-Ray-Heinrichs discloses the method of claim 8, however, Ellerbrock discloses:
sensing one or more parameters selected from the group comprising light intensity, position, velocity, acceleration, humidity, temperature, pressure, and fluid level ([0019]; [0020]).

Regarding claim 15, Ellerbrock discloses:
A remote sensor data acquisition system onboard an aircraft ([0026]; [0027]; [0028]), comprising:
a first plurality of sensors co-located in a first location (e.g. each remote device coupled to one or more sensors; [0026]) for measuring a plurality of parameters, respectively (e.g. strain, acceleration, pressure, throttle position, the oil pressure, water temperature, transmission fluid pressure, etc.; [0019]; [0020]);
a first remote sensor interface (e.g. remote device includes a device interface for interfacing peripherals with the bus controller; [0026]; [0028]) co-located in the first location with the first plurality of sensors (e.g. each remote device coupled to one or more sensors; [0026]), the first remote sensor interface being adapted to transmit sensor data from each of the first plurality of sensors independently (e.g. each of the remote devices may include subsystems and one or more data registers; [0019]; [0032]);
a second plurality of sensors co-located in a second location (e.g. each remote device coupled to one or more sensors; [0026]), distal from the first location, for measuring a plurality of parameters, respectively (e.g. strain, acceleration, pressure, throttle position, the oil pressure, water temperature, transmission fluid pressure, etc.; [0019]; [0020]); and
a second remote sensor interface (e.g. remote device includes a device interface for interfacing peripherals with the bus controller; [0026]; [0028]) co-located in the second location with the second plurality of sensors (e.g. each remote device coupled to one or more sensors; [0026]), the second remote sensor interface being adapted to transmit data from each of the second plurality of sensors independently to the plurality of subsystems (e.g. each of the remote devices may include subsystems and one or more data registers; [0019]; [0032]).
Ellerbrock also doesn’t teach: transmit data in a first time slot; transmit data in a second time slot different from the first time slot; a plurality of subsystems each located distally from the first location and the second location, wherein each of the plurality of subsystems are adapted to receive data from the first remote sensor interface simultaneously in the first time slot, and each of the plurality of subsystems are adapted to receive data from the second remote sensor interface simultaneously in the second time slot, and wherein each of the plurality of subsystems are configured such that access to any sensor by any other of the plurality of subsystems may not be denied. In an analogous art, Ray teaches:
transmit data in a first time slot ([0004], “...The sensor network may include multiple sensors that are each coupled to a corresponding sensor interface device (e.g., a sensor node). Time division multiplexing may be used to enable multiple sensor interface devices to share the communication medium (e.g., a shared bus). Each sensor interface device may be assigned one or more time slots, such ; 
transmit data in a second time slot different from the first time slot ([0004], “...The sensor network may include multiple sensors that are each coupled to a corresponding sensor interface device (e.g., a sensor node). Time division multiplexing may be used to enable multiple sensor interface devices to share the communication medium (e.g., a shared bus). Each sensor interface device may be assigned one or more time slots, such as one or more time slots of a plurality of time slots included in a frame. For example, a particular sensor interface device may be assigned one or more time slots during which the particular sensor device may communicate an analog signal (e.g., a pulse width modulated signal that represents sensor data) via the communication medium. The one more time slots may repeat regularly (e.g., during each frame of a plurality of consecutive frames). A timing signal, such as a clock signal or a clock pulse, may be used to synchronize multiple sensor interface devices and to enable each sensor interface device to detect one or more time slots”);
a plurality of subsystems (e.g. sensor interface devices and shared bus; Fig. 1) each located distally from the first location (e.g. sensor interface device 114A; Fig. 1) and the second location (e.g. sensor interface devices 114B; Fig. 1).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system as taught by Ellerbrock with the inclusion of the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ray because each sensor or sensor interface device is assigned the one or more time slots, multiple sensor or multiple interface devices do not need to compete or wait to access the communication medium.
a first plurality of communication pathways between the first remote sensor interface and the plurality of subsystems configured to receive sensor data directly from the first remote interface simultaneously in the first time slot such that access to sensor data may not be denied; and a second plurality of communication pathways between the second remote sensor interface and the plurality of subsystems configured to receive sensor data directly from the second remote sensor interface simultaneously in the second time slot. In an analogous art, Heinrichs teaches:
a first plurality of communication pathways (Fig. 6) between the first remote sensor interface (e.g. chassis interface unit 31; [0046]) and the plurality of subsystems (e.g. system management modules 32; [0046]) configured to receive sensor data directly from the first remote interface simultaneously in the first time slot such that access to sensor data may not be denied ([0046], “In particular, so-called system management modules 32, also known as ‘intelligent remote management controllers’ (iRMC), of server modules 22 are connected via a first interface module 33 to a so-called IPMB bus 34 for communication with neighboring server modules 22. Furthermore, the system management modules 32 are connected to different components of the chassis interface unit 31 via a second interface module 35 and a serial system management bus 36...In addition to the system management bus 36, the server modules 22a to 22d are also connected to the first microcontroller 41 for connecting to the operator panels 4a and 4b, independently of the system management modules 32 via a further serial bus system 45. Each of the operator panels 4a and 4b is connected to the first microcontroller 41 via its own further serial bus system 47a and 47b”); and
a second plurality of communication pathways (Fig. 6) between the second remote sensor interface (e.g. second microcontroller 44; [0046]) and the plurality of subsystems (e.g. system management modules 32; [0046]) configured to receive sensor data directly from the second remote sensor interface simultaneously in the second time slot ([0046], “In particular, so-called system management modules 32, also known as ‘intelligent remote management controllers’ (iRMC), of server modules 22 are connected via a first interface module 33 to a so-called IPMB bus 34 for communication with neighboring server modules 22. Furthermore, the system management modules 32 are connected to different components of the chassis interface unit 31 via a second interface module 35 and a serial 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ellerbrock and Ray with the inclusion of system management modules of servers modules connected via a first interface module to a IPMB bus for communication with neighboring server modules and connecting the server modules to chassis interface unit 31 and to the first microcontroller for controlling the operator panels as taught by Heinrichs because the arrangement shows that the system management modules are in direct connection with a first microcontroller and vice versa and access to the sensor data may not be denied. 

Regarding claim 21, Ellerbrock-Ray-Heinrichs discloses the system of claim 1, however Ray teaches:
wherein the plurality of subsystems (e.g. sensor interface devices and shared bus; Fig. 1) are located distally from the remote sensor interface (e.g. sensor interface device 114A; Fig. 1)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system as taught by Ellerbrock with the inclusion of the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ray because each sensor or sensor interface device is assigned the one or more time slots, multiple sensor or multiple interface devices do not need to compete or wait to access the communication medium.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock et al. (US 2014/0281130) in view of Ray et al. (US 2014/0365702) and Heinrichs (US 2017/0168975), as applied to claim(s) 1-2, 4-5, 7, 8, 11, 15, and 21, in view of Chen et al. (US 2014/0297155), hereafter referred to as “Chen” in further view of Beaufrere (US 2010/0025544), hereafter referred to as “Beaufrere”.

Regarding claim 3, Ellerbrock-Ray-Heinrichs discloses the method of claim 1. Ellerbrock in view of Ray and in further view of Heinrichs also doesn’t teach: wherein the plurality of subsystems are selected from the group comprising a lightning subsystem, a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem, a FADEC subsystem, and a navigational subsystem. In an analogous art, Chen teaches:
wherein the plurality of subsystems are selected from the group comprising a lightning subsystem, a FADEC subsystem, and a navigational subsystem ([0018], “The control system 102 may be part of a Full Authority Digital Engine Control (FADEC) used to manage operation of the gas turbine engine 10 by modulating fuel flow thereto, thereby controlling the engine 10 through acceleration, deceleration, and steady state operation...;” [0019], “...The aircraft loads 108 may be attributed to machines and devices, such as aircraft navigational equipment...lighting and multimedia equipment...aircraft or engine controls...”). 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus and system management modules of servers modules connected via a first interface module to a IPMB bus for communication with neighboring server modules and connecting the server modules to the first microcontroller for connecting to the operator panels as taught by Ellerbrock, Ray, and Heinrichs with the inclusion of Full Authority Digital Engine Control (FADEC), aircraft navigational equipment, and lighting equipment as taught by Chen because these are implemented in aircraft systems in order to establish aircraft controls.
Ellerbrock in view of Ray, Heinrichs, and in further view of Chen also doesn’t teach: a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem. In an analogous art, Beaufrere teaches:
 a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem ([0010], “...pitch and roll are the most important axes for attitude control, pitch gain, roll gain, and yaw gain, or any 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system, the sensor network that use time division multiplexing to communicate sensor data over a communication bus, system management modules of servers modules connected via a first interface module to a IPMB bus for communication with neighboring server modules and connecting the server modules to the first microcontroller for connecting to the operator panels, and Full Authority Digital Engine Control (FADEC), aircraft navigational equipment, and lighting equipment as taught by Ellerbrock, Ray, Heinrichs, and Chen with the inclusion of controlling the vehicle characteristic modes in pitch, roll, and yaw as taught by Beaufrere because these are implemented in aircraft systems in order to establish aircraft controls.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock et al. (US 2014/0281130) in view of Ray et al. (US 2014/0365702) and Heinrichs (US 2017/0168975), as applied to claim(s) 1-2, 4-5, 7, 8, 11, 15, and 21, in view of Chen et al. (US 2014/0297155), hereafter referred to as “Chen”.

Regarding claim 12, Ellerbrock-Ray-Heinrichs discloses the method of claim 1. Ellerbrock in view of Ray, and in further view of Heinrichs also doesn’t teach:
transmitting sensor data comprises transmitting sensor data via the remote sensor interface to one or more of a lighting subsystem, a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem, a FADEC subsystem, and a navigation subsystem. In an analogous art, Chen teaches: 
transmitting sensor data comprises transmitting sensor data via the remote sensor interface to one or more of a lighting subsystem, a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem, a FADEC subsystem, and a navigation subsystem ([0018], “The control system 102 may be part of a Full Authority Digital Engine Control (FADEC) used to manage operation of the gas turbine engine 10 by modulating fuel flow thereto, thereby controlling the engine 10 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus, and system management modules of servers modules connected via a first interface module to a IPMB bus for communication with neighboring server modules and connecting the server modules to the first microcontroller for connecting to the operator panels as taught by Ellerbrock, Ray, and Heinrichs with the inclusion of Full Authority Digital Engine Control (FADEC), aircraft navigational equipment, and lighting equipment as taught by Chen because these are implemented in aircraft systems in order to establish aircraft controls.

Claim(s) 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock et al. (US 2014/0281130) in view of Ray et al. (US 2014/0365702) and Heinrichs (US 2017/0168975), as applied to claim(s) 1-2, 4-5, 7, 8, 11, 15, and 21, in view of Wang (US 2017/0208420), hereafter referred to as “Wang”.

Regarding claim 14, Ellerbrock-Ray-Heinrichs discloses the method of claim 8. Ellerbrock in view of Ray and in further view of Heinrichs also doesn’t teach:
providing data from the plurality of remote sensors to a plurality of channels of embedded control for maintaining independence and reducing latency. In an analogous art, Wang teaches:
providing data from the plurality of remote sensors to a plurality of channels of embedded control for maintaining independence and reducing latency ([0014], “...Traditional programming technologies rely on operating systems to provide abstraction for processing, I/O, networking, and user interaction hardware. When applying such a model to programming networked embedded systems, such as a sensor network, the application programmers need to explicitly deal with...sensor reading, unreliable communication channels, conflicts, latency...;” [0039], “...whereby any aspect(s), feature(s), function(s), result(s), component(s), approach(es), or step(s) of the teachings related to any described embodiment of 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus, and system management modules of servers modules connected via a first interface module to a IPMB bus for communication with neighboring server modules and connecting the server modules to the first microcontroller for connecting to the operator panels as taught by Ellerbrock, Ray, and Heinrichs with the inclusion of programming networked embedded systems to deal with sensor reading, unreliable communication channels and latency as taught by Wang because the data is being sent where it needs to be within the network constraints.

Regarding claim 20, Ellerbrock-Ray-Heinrichs discloses the method of claim 15. Ellerbrock in view of Ray and in further view of Heinrichs also doesn’t teach:
wherein the first remote sensor interface provides the data from each of the first plurality of remote sensors to a respective plurality of channels of embedded control. In an analogous art, Wang teaches: 
wherein the first remote sensor interface provides the data from each of the first plurality of remote sensors to a respective plurality of channels of embedded control ([0014], “...Traditional programming technologies rely on operating systems to provide abstraction for processing, I/O, networking, and user interaction hardware. When applying such a model to programming networked embedded systems, such as a sensor network, the application programmers need to explicitly deal with...sensor reading, unreliable communication channels, conflicts, latency...;” [0039], “...whereby any aspect(s), feature(s), function(s), result(s), component(s), approach(es), or step(s) of the teachings related to any described embodiment of the present invention may be...optimized by those skilled in the art, using their average skills and known techniques, to achieve the desired implementation that addresses the needs of the particular application”).
.

Claim(s) 16-17, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock et al. (US 2014/0281130) in view of Ray et al. (US 2014/0365702) and Heinrichs (US 2017/0168975), as applied to claim(s) 1-2, 4-5, 7, 8, 11, 15, and 21, in view of Knotts et al. (US 2009/0222148), hereafter referred to as “Knotts”.

Regarding claim 16, Ellerbrock-Ray-Heinrichs discloses the method of claim 15. Ellerbrock in view of Ray and in further view of Heinrichs also doesn’t teach: wherein the first remote sensor interface is located within a first enclosure, the first enclosure having a source of electrical power for powering the first remote sensor interface and signal processing circuitry for processing signals from the first plurality of sensors. In an analogous art, Knotts teaches:
wherein the first remote sensor interface is located within a first enclosure, the first enclosure having a source of electrical power for powering the first remote sensor interface and signal processing circuitry for processing signals from the first plurality of sensors ([0096], “Referring to FIG. 9, a detailed schematic of the power bus provided by the power supply depicted in FIG. 3 is shown. The power bus provides +5 V, +/-12V and ground as needed in the circuit depicted in FIG. 8...;” [0104], “...the FBW interface circuit 212, which may be thought of as a ‘stick interface circuit,’ may be disposed the OLCP ‘box’ enclosure 250. Each interface circuit 212 (e.g., pitch stick, roll stick, rudder, brake, etc.) may be disposed on one or more of the circuit cards...”).


Regarding claim 17, Ellerbrock-Ray-Heinrichs-Knotts discloses the method of claim 16, However Knotts teaches: wherein the signal processing circuitry of the first enclosure comprises circuitry for excitation of the first plurality of sensors and for receiving feedback from the first plurality of sensors ([0104], “...if the legacy FBW aircraft requires a pitch stick, roll stick, and rudder input, these inputs may be provided by a pitch LVDT/RVDT sensor, a roll LVDT/RVDT sensor and a rudder pedal LVDT/RVDT sensor...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus, and system management modules of servers modules connected via a first interface module to a IPMB bus for communication with neighboring server modules and connecting the server modules to the first microcontroller for connecting to the operator panels as taught by Ellerbrock, Ray, and Heinrichs with the inclusion of the FBW interface circuit disposed the OLCP box enclosure as taught by Knotts because these are present in hardware implementations.

Regarding claim 19, Ellerbrock-Ray-Heinrichs discloses the method of claim 15. Ellerbrock in view of Ray and in further view of Heinrichs also doesn’t teach:
wherein the first plurality of sensors comprises two or more redundant sensors, and data from the two or more redundant sensors is correlated at the first remote sensor interface to avoid latency of the data. In an analogous art, Knotts teaches: 
wherein the first plurality of sensors comprises two or more redundant sensors, and data from the two or more redundant sensors is correlated at the first remote sensor interface to avoid latency of the data ([0104], “...Each interface circuit 212 (e.g., pitch stick, roll stick, rudder, brake, etc.) may be disposed on one or more of the circuit cards...In a system that provides ‘quad-redundancy,’ the interface circuitry 212 is configured to provide 12 individual interface circuits...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus and system management modules of servers modules connected via a first interface module to a IPMB bus for communication with neighboring server modules and connecting the server modules to the first microcontroller for connecting to the operator panels as taught by Ellerbrock, Ray, and Heinrichs with the inclusion of the FBW interface circuit disposed the OLCP box enclosure as taught by Knotts because these are present in hardware implementations.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock et al. (US 2014/0281130) in view of Ray et al. (US 2014/0365702), Heinrichs (US 2017/0168975), and Knotts et al. (US 2009/0222148), as applied to claim(s) 16-17, and 19, in further view of Szulyk et al. (US 2012/0176124), hereafter referred to as “Szulyk”.

Regarding claim 18, Ellerbrock-Ray-Heinrichs-Knotts discloses the method of claim 16. Ellerbrock in view of Ray, Heinrichs, and in further view of Knotts also doesn’t teach: wherein a number of wires coupled to the first plurality of sensors from the first enclosure exceeds a number of wires coupled to each of the plurality of subsystems from the first enclosure. In an analogous art, Szulyk teaches: 
wherein a number of wires coupled to the first plurality of sensors from the first enclosure exceeds a number of wires coupled to each of the plurality of subsystems from the first enclosure ([0003], “...conventional LVDT and RVDT sensors may have four to six interfacing wires per sensor. These sensors typically use five wires at the electrical interface for excitation of the primary coil and outputs from the secondary coils...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus, system management modules of servers modules connected via a first interface module to a IPMB bus for communication with neighboring server modules and connecting the server modules to the first microcontroller for connecting to the operator panels, and the FBW interface circuit disposed the OLCP box enclosure as taught by Ellerbrock, Ray, Heinrichs, and Knotts with the inclusion of four to six interfacing wires per sensor as taught by Szulyk because these are present in hardware implementations.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444